Andrews, P. J.
This is an appeal by the plaintiff from a judgment for the defendant in an action in the Municipal Court.
The action was brought by the plaintiff to recover $297 for the alleged loss of .profits on an alleged oral contract, by which the plaintiff claimed it was to furnish and place in the. defendant’s new bank building, what is known as a “ Watchman’s Time Clock,” with connections.
The main question involved was whether such a contract was made between the plaintiff and the defendant, and the Municipal Court decided, upon conflicting evidence, that no such contract was ever made.
I am of the opinion that the decision of the Municipal Court was correct, and that the judgment should be affirmed.
O’Gorman and Blanchard, JJ., concur.
Judgment affirmed.